Citation Nr: 1624815	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for degenerative joint disease of the right knee, following total prosthetic replacement.

2. Entitlement to an earlier effective date of service connection for the right knee disability, including entitlement to a 100 percent rating following total right knee replacement surgery in January 2007.

3. Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board finds that this appeal encompasses the issue of whether an earlier effective date of service connection is warranted for the right knee disability, including entitlement to a total rating following total knee replacement surgery in January 2007.  After the March 2012 rating decision was issued granting service connection, the Veteran submitted a written statement in June 2012 asserting that he qualified for a 100 percent rating following the January 2007 surgery, given the fact that he filed a service connection claim for this disability in July 2007, during the one-year period following the surgery.  This statement, as well as a Congressional inquiry reflecting similar statements and arguments by the Veteran, clearly constitutes a timely notice of disagreement (NOD) in the context of the record.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.201.  No special wording is required for a NOD.  The NOD simply requires terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.; Gallegos v. Principi, 283, F.3d 1309, 1314 (Fed. Cir. 2002); see Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (observing that "no procedural requirement in the adjudication of veterans benefits is less burdensome than the NOD").  In determining whether a statement constitutes a NOD, both the wording of the statement itself and the context in which it was written must be considered.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  

A statement of the case (SOC) was not issued, and instead the Veteran's statement was construed as a free standing claim, denied in a September 2013 rating decision.  The Veteran then reiterated his contention regarding the total rating in a March 2014 substantive appeal (VA Form 9).  As there is no free standing claim for an earlier effective date, and as the Veteran's assertion of entitlement to a total rating following the total knee replacement clearly constitutes disagreement with the March 2012 rating decision with respect to the effective date of service connection, the two issues being necessarily the same, the Board finds that the Veteran has essentially perfected his appeal.  As this issue will be addressed again by the agency of original jurisdiction on remand, with issuance of a supplemental statement of the case (SSOC) if the benefits sought continue to be denied, there is no prejudice to the Veteran in finding that he has timely perfected the appeal.  On the contrary, it would be unfair and confusing if he were made to submit yet another Form 9 at this stage in order to perfect it, when he has clearly indicated his wish to pursue the matter, and when it was incumbent on the RO to recognize his statement for what it was and issue an SOC in the first place, or request clarification. 
 
The Veteran testified at a hearing before the undersigned in December 2015.  Unfortunately, a written transcript of the hearing could not be produced due to an audio malfunction.  The Veteran was offered an opportunity to testify at another hearing before the Board in a January 2016 letter.  No response has been received.  Accordingly, the Board will proceed with appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

VA examinations are warranted to evaluate the current severity of the Veteran's right knee and hearing loss disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2015).  The Veteran's hearing loss was last examined by VA in January 2012, and his knee last examined in September 2011.  The examinations are well over four years old.  The Board also notes that a more recent December 2013 private audiological examination does not appear to provide speech recognition scores using the Maryland CNC word list, as required by the rating criteria, but rather the MCL, and thus is not sufficient for evaluation purposes.  See 38 C.F.R. § 4.85(a) (2015).  Further, a March 2016 appellate brief indicates that the VA examinations did not adequately reflect the current severity of the Veteran's right knee and hearing loss disabilities.  Accordingly, new examinations must be performed. 

There are no treatment records in the claims file pertaining to the Veteran's right knee disability since 2007.  The Veteran should be asked again to identify any pertinent treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify and authorize the release of any treatment records pertaining to his right knee and hearing loss disabilities, including from Reliant Medical Group (according to his hearing testimony), Worcester Medical Center, and the Fallon Clinic, as well as through VA.  Appropriate efforts must then be made to obtain any records sufficiently identified by the Veteran, provided he has authorized their release.  The Veteran should also be invited to submit these records himself. 

2. Then, arrange for a VA examination of the Veteran's right knee to assess the current level of severity of his degenerative joint disease post total knee replacement.  The claims file must be made available to the examiner for review.  

3. Arrange for a VA audiological examination to assess the current severity of the Veteran's hearing loss disability.  The claims file must be made available to the examiner for review.  

4. Finally, after completing any other development that may be indicated, readjudicate the issues on appeal, including entitlement to an earlier effective date of service connection for the right knee disability, with consideration of a 100 percent rating following the January 2007 total knee replacement.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

